Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN 201810252543.0 dated 03/26/2018 and applicant has filed a certified copy of this Chinese application on 03/03/2022. Based on certified copy of this Chinese application (attached to this paper) which is available in parent application 16/247699, Figs. 13-14 of the instant invention are new and therefore effective filing date of these two embodiments will be the filing date of the instant application 05/13/2020).

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 10, “and are” should read --and--.Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 6, 7-10, 12-26, 40, 41 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the crimping tool” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 earlier recites the limitation “A crimping ring” in line 1. It is not clear if they are the same or different.For the purpose of this examination they are interpreted to be the same and “the crimping tool” is interpreted to be --the crimping ring--.
Claims 3-5 are rejected due to dependency on rejected claim 1.
Claim 6 recites the limitation “the crimping tool” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 earlier recites the limitation “A crimping ring” in line 1. It is not clear if they are the same or different.For the purpose of this examination they are interpreted to be the same and “the crimping tool” is interpreted to be --the crimping ring--.
Claims 7-10 and 12-26 are rejected due to dependency on rejected claim 6.
Claim 40 recites the limitation “the crimping tool” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 40 earlier recites the limitation “The crimping ring” in line 1. It is not clear if they are the same or different.For the purpose of this examination they are interpreted to be the same and “the crimping tool” is interpreted to be --the crimping ring--.
Claim 41 recites the limitation “the crimping tool” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 41 earlier recites the limitation “The crimping ring” in line 1. It is not clear if they are the same or different.For the purpose of this examination they are interpreted to be the same and “the crimping tool” is interpreted to be --the crimping ring--.
Claim 45 recites the limitation “the crimping tool” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 45 earlier recites the limitation “The crimping ring” in line 1. It is not clear if they are the same or different.For the purpose of this examination they are interpreted to be the same and “the crimping tool” is interpreted to be --the crimping ring--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-33, 36-43 and 45-47 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (US Publication No. 2013/0174395 A1).
Regarding claim 27, Kim teaches (reproduced and annotated Figs. 3-6 below) a crimping ring comprising: a first crimping member; a second crimping member adjacent to the first crimping member, adjacent corresponding ends of the first crimping member and the second crimping member being hinged together via a connecting device; a first sliding member, the first sliding member being secured to and slidably disposed along a curved mating surface on the first crimping member on a free end of the first crimping member (see grooved insert guide 400 on the sliding members and projected guide rail seating section 211 on the crimping member); and a second sliding member secured to and slidably disposed along a curved mating surface on a free end of the second crimping member, wherein (i) the first sliding member is adjacent to the second sliding member (see grooved insert guide 400 on the sliding members and projected guide rail seating section 211 on the crimping member), and wherein (ii) the first crimping member, the second crimping member, the first sliding member and the second sliding member form an active surface that contacts a workpiece to be crimped (see Fig. 6), wherein the first crimping member and the second crimping member are provided with a guide rail, and the first sliding member and the second sliding member are provided with a groove that engages with the guide rail; wherein the guide rail has a mating surface in sliding contact with a bottom surface of the groove.

    PNG
    media_image1.png
    893
    809
    media_image1.png
    Greyscale

Regarding claim 28, Kim teaches (reproduced and annotated Figs. 3-6 above) the first crimping member, the second crimping member, the first sliding member and the second sliding member form a substantially circular active surface (see Fig. 6).
Regarding claim 29, Kim teaches (reproduced and annotated Figs. 3-6 above) the first sliding member is configured to be slidable in a circumferential direction with respect to the first crimping member, and the second sliding member is configured to be slidable in the circumferential direction with respect to the second crimping member (by elongated holes 450).
Regarding claim 30, Kim teaches (reproduced and annotated Figs. 3-6 above) the first sliding member is configured to be adaptive with respect to the first crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the first sliding member substantially engages and contacts the workpiece (see Fig. 6).
Regarding claim 31, Kim teaches (reproduced and annotated Figs. 3-6 above) the second sliding member is configured to be adaptive with respect to the second crimping member while sliding in the circumferential direction and rotating so that an entire inner side of the second sliding member substantially engages and contacts the workpiece (see Fig. 6).
Regarding claim 32, Kim teaches (reproduced and annotated Figs. 3-6 above) the connecting device comprises a hinge pin (700) and an elastic member (150), each of the first crimping member, the second crimping member defining a through hole for inserting the hinge pin and the elastic member applies a biasing force to the first crimping member, the second crimping member toward their initial positions (note that it is not claimed that elastic member is a torsion spring around the hinge pin).
Regarding claim 33, Kim teaches (reproduced and annotated Figs. 3-6 above) the first crimping member has the same structure as the second crimping member, and the first the sliding member has the same structure as the second sliding member.
Regarding claim 36, Kim teaches (reproduced and annotated Figs. 3-6 above) the mating surface and the bottom surface are curved surfaces.
Regarding claim 37, Kim teaches (best shown in Fig. 5) the curvature of the mating surface of the rail is less than or equal to the curvature of the bottom surface of the groove.
Regarding claim 38, Kim teaches (best shown in Fig. 5 above) the curvature of the mating surface is constant (at A).
Regarding claim 39, Kim teaches (best shown in Fig. 5 above) the curvature of the mating surface is varied (at B).
Regarding claim 40, Kim teaches (see annotated Fig. 5 above) the crimping tool further comprising at least one pin coupled to each of the respective first crimping member and the second crimping member, wherein one of the first crimping member and the first sliding member provided with a hole for receiving and holding the at least one pin, and the other of the first crimping member and the first sliding member provided with an elongated hole to allow the at least one pin to move therein, and wherein one of the second crimping member and the second sliding member provided with a hole for receiving and holding the at least one pin, the other of the second crimping member and the second sliding member provided to allow the at least one pin to move therein.
Regarding claim 41, Kim teaches (see annotated Fig. 5 above) the crimping tool includes one pin for each of the first sliding member and the second sliding member, wherein the first sliding member and the second sliding member are adaptively rotatable about the one pin when the workpiece is crimped (I both the invention and the prior art the sliding members slide on the crimping members via the pins and the elongated holes; also note that it is not claimed only one pin).
Regarding claim 42, Kim teaches (see annotated Fig. 5 above) the at least one pin is configured to define an initial position of the first sliding member and the second sliding member when the workpiece is not crimped (note that it is not claimed that initial position is opened position or closed position).
Regarding claim 43, Kim teaches (see annotated Fig. 5 above) each of the first sliding member and the second sliding member also includes a biasing member (270) configured to bias the sliding member toward an initial position (note that it is not claimed that initial position is opened position or closed position).
Regarding claim 45, Kim teaches (see Fig. 6) prior to workpiece crimping, the first sliding member and the second sliding member define a predetermined gap (G), and at the end of the workpiece crimping the inner surfaces of the first crimping member, and the second crimping member form a continuous active surface.
Regarding claim 46, Kim teaches (see annotated Fig. 6 above) each of the first crimping member and the second crimping member includes a drive joint for engaging a drive device (900).
Regarding claim 47, Kim teaches (see annotated Fig. 6 above) the drive joint of each of the first and the second crimping members is in the form of a projection at a free end of each of the first and the second crimping members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Goop et al. (CH 693 984 A5) hereinafter Goop.
Regarding claim 1, Kyung teaches a crimping ring comprising: a first crimping member (left side piece of three connecting pieces A with its relative fixed extrusion B2) having a first free end (free end which is connected to fastening tool M); a second crimping member (right side piece of three connecting pieces A with its relative fixed extrusion B2) having a second free end (free end which is connected to fastening tool M), the first free end and the second free end forming an opening of the crimping ring; at least one intermediate crimping member (lower center piece of three connecting pieces A with its relative fixed extrusion B2), wherein the first crimping member, the at least one intermediate crimping member, and the second crimping member and are sequentially hinged together via connecting devices (par. 0034: by pivot points); a first sliding member (par. 0042: left side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide), the first sliding member being slidably disposed on the first free end of the first crimping member; a second sliding member (par. 0042: right side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide) slidably disposed on the second free end of the second crimping member; however Kyung does not explicitly teach elastic members around the hinge pins.

    PNG
    media_image2.png
    934
    720
    media_image2.png
    Greyscale

Goop teaches a pressing ring; comprising a first and a second crimping member (pressing members 1, 2) hinged together via connecting devices (torsional springs 4 and pins 3) to bias the crimping members toward their initial position (closing position) and causing “the pressing tool to automatically come into contact with the sleeve to be pressed, the pressure being sufficient to clamp it securely” (page 2 of machine translated document).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Goop in crimping ring of Kyung and use torsional springs around the pins C2 of Kyung. Doing so would create sufficient pressure to clamp the crimping members around the pipe to be crimped.
Regarding claim 3, Kyung teaches the first crimping member has the same structure as the second crimping member, and the first sliding member has the same structure as the second sliding member (see the first and the second crimping members, the first and the second sliding members relative to mirror plane A).
Regarding claim 4, Kyung teaches (reproduced and annotated Fig. 4 below) the first crimping member and the second crimping member are provided with a guide rail (fixed extrusions B2 of the first and second crimping members have curved top portions, bottom surfaces of the first and second sliding members have complementary mating curved shapes that are in contact with top portions of the fixed extrusions B2 of the first and second crimping members), and the first sliding member and the second sliding member are provided with a groove that engages with the guide rail.

    PNG
    media_image3.png
    896
    713
    media_image3.png
    Greyscale

Regarding claim 5, Kyung teaches the at least one intermediate crimping member includes a total of from one to ten crimping members (lower center piece of three connecting pieces A with its relative fixed extrusion B2 creates one crimping member).

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 would be allowable for disclosing the first and the second sliding members being slidably disposed along a curved mating surface on the first free end of the first crimping member and on the second free end of the second crimping member and the claimed hinged pin and elastic member.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record. 
The closest prior art to the claimed invention of claim 6 are Pfeiffer and Goop.
Pfeiffer teaches a crimping tool (abstract: press tool, such as a press sling for pressing in particular tubular work-pieces) comprising: a first crimping member (30) having a first free end (lower end portion opposite pin 28); a second crimping member (30) having a second free end (lower end portion opposite pin 28), the first free end and the second free end forming an opening of the crimping tool; a first intermediate crimping member (first intermediate member comprises 26 and 34); a second intermediate crimping member; a third intermediate crimping member (third intermediate member comprises 26 and 34); wherein the first crimping member, the first intermediate crimping member, the third intermediate crimping member, the second intermediate crimping member, and the second crimping member and are sequentially hinged together via connecting devices (28, 24, 24, 28); a first sliding member (first sliding member comprises 38 and 72), the first sliding member being slidably (by spring 59) disposed on the first free end of the first crimping member (compare sliding position of 38 relative to 30 at A and B shown in annotated Fig. 7 below); a second sliding member (second sliding member comprises 38 and 72) slidably (by spring 59) secured to (by pin 44) and disposed on the second free end of the second crimping member (compare sliding position of 38 relative to 30 at A, B, C and gaps G-G’’’ shown in annotated Figs. 3 and 7 below), wherein (i) the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the first intermediate crimping member, the third intermediate crimping member, the second intermediate crimping member, the second crimping member, the first slide member and the second slide member form an active surface that contacts a workpiece (see pipe in Figs. 1, 3-7) to be pressed; but does not teach the first and the second sliding members being slidably disposed along a curved mating surface on the first free end of the first crimping member and on the second free end of the second crimping member;and does not teach the claimed hinge pin and elastic member.

    PNG
    media_image4.png
    1431
    1199
    media_image4.png
    Greyscale


Goop teaches a pressing ring; comprising a first and a second crimping member (pressing members 1, 2) hinged together via connecting devices (torsional springs 4 and pins 3) to bias the crimping members toward their initial position (closing position) and causing “the pressing tool to automatically come into contact with the sleeve to be pressed, the pressure being sufficient to clamp it securely” (page 2 of machine translated document); but does not teach the three claimed intermediate crimping members.
Claims 7-10 and 12-26 would be allowable due to dependency on allowable claim 6.

Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 44, the biasing members of the crimping member is received and held by sliding members and not the crimping members.


Response to Arguments
Applicant’s arguments with respect to amended claim 1 on the grounds that initial position of the device of Goop is closed position and not open position as the invention are fully considered, but are not found persuasive. Adding limitation “wherein the initial positions of the first crimping member, the at least one intermediate crimping member and the second crimping member is the open position of the crimping ring” would overcome the rejection.
Applicant’s arguments with respect to amended claim 27 have been considered but are moot because the arguments do not apply to the new primary reference being used in the current rejection as necessitate by amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723